

LOCK-UP AGREEMENT


[DATE]


GC China Turbine Corp.
No.86, Nanhu Avenue
East Lake Development Zone
Wuhan, Hubei Province, China


Ladies and Gentlemen:


Pursuant to a Call Option Agreement (the “Agreement”) dated as of September __,
2009 (the “Agreement Date”), the undersigned expects to receive from Xu Hong
Bing and/or Golden Wind Holdings Limited (together, the “Seller”) shares of
common stock (the “Common Stock”) of Nordic Turbines, Inc., a Nevada corporation
(the “Company”).


In connection with that certain Share Exchange Agreement between the Company,
the Seller, Luckcharm Holdings Limited and Wuhan Guoce Nordic New Energy Co.
dated as of September __, 2009, and to induce the Company to issue up to
[_____________] shares of Common Stock to the undersigned pursuant to the
Agreement, the undersigned agrees that, without the prior written consent of the
Company, the undersigned will not, directly or indirectly, offer, sell, pledge,
contract to sell (including any short sale), grant any option to purchase or
otherwise dispose of any shares of Common Stock (including, without limitation,
shares of Common Stock of the Company which may be deemed to be beneficially
owned by the undersigned on the date hereof in accordance with the rules and
regulations of the Securities and Exchange Commission (“SEC”), shares of Common
Stock which may be issued upon exercise of a stock option or warrant and any
other security convertible into or exchangeable for Common Stock) or enter into
any Hedging Transaction (as defined below) relating to the Common Stock (each of
the foregoing referred to as a “Disposition”) for a period of two (2)
years.  The two (2) year period will commence on the Agreement Date.  The
foregoing restriction is expressly intended to preclude the undersigned from
engaging in any Hedging Transaction or other transaction which is designed to or
reasonably expected to lead to or result in a Disposition during the two (2)
year period even if the securities would be disposed of by someone other than
the undersigned.  “Hedging Transaction” means any short sale (whether or not
against the box) or any purchase, sale or grant of any right (including, without
limitation, any put or call option) with respect to any security (other than a
broad-based market basket or index) that includes, relates to or derives any
significant part of its value from the Common Stock.  The Company may impose
stop-transfer instructions with respect to the securities subject to the
foregoing restrictions until the end of said two (2) year period.


Notwithstanding the foregoing, the undersigned may transfer (a) shares of Common
Stock acquired in open market transactions by the undersigned after the
Agreement Date, and (b) any or all of the shares of Common Stock or other
Company securities if the transfer is (i) by gift, will or intestacy, (ii) to
any custodian or trustee for the account of the undersigned or the undersigned’s
immediate family, or (iii) by distribution to partners, members or shareholders
of the undersigned; provided, however, that in the case of a transfer pursuant
to clause (b) above, it shall be a condition to the transfer that the transferee
execute an agreement stating that the transferee is receiving and holding the
securities subject to the provisions of this Lock-Up Agreement.  “Immediate
family” as used herein shall mean any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law, including adoptive relationships.


 
 

--------------------------------------------------------------------------------

 
 
The undersigned agrees that the Company may, and that the undersigned will, (i)
with respect to any shares of Common Stock or other Company securities for which
the undersigned is the record holder, cause the transfer agent for the Company
to note stop transfer instructions with respect to such securities on the
transfer books and records of the Company and (ii) with respect to any shares of
Common Stock or other Company securities for which the undersigned is the
beneficial holder but not the record holder, cause the record holder of such
securities to cause the transfer agent for the Company to note stop transfer
instructions with respect to such securities on the transfer books and records
of the Company.


The undersigned hereby agrees that, to the extent that the terms of this Lock-Up
Agreement conflict with or are in any way inconsistent with any agreement to
which the undersigned and the Company may be a party, this Lock-Up Agreement
supersedes such agreement.


The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Lock-Up Agreement.  All authority herein
conferred or agreed to be conferred shall survive the death or incapacity of the
undersigned and any obligations of the undersigned shall be binding upon the
heirs, personal representatives, successors and assigns of the undersigned.



 
[Name]



Acknowledged and Agreed Upon By:


GC China Turbine Corp.,



 
Tie Xin Hou, CEO

 
 
2

--------------------------------------------------------------------------------

 